 


109 HR 3338 IH: To amend the Internal Revenue Code of 1986 to extend the credit period to 10 years for certain facilities producing electricity from certain renewable resources.
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3338 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2005 
Mr. Herger (for himself, Mr. Foley, and Mr. Hayworth) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the credit period to 10 years for certain facilities producing electricity from certain renewable resources. 
 
 
1.Extension of credit period to 10 years for certain facilities producing electricity from certain renewable resources 
(a)In generalSubparagraph (B) of section 45(b)(4) of the Internal Revenue Code of 1986 (relating to credit period) is amended— 
(1)in clause (i), by inserting or clause (iii) after clause (ii), and 
(2)by adding at the end the following new clause: 
 
(iii)TerminationClause (i) shall not apply to any facility placed in service after the date of the enactment of this clause.. 
(b)Effective dateThe amendments made by this section shall apply to electricity produced and sold after the date of the enactment of this Act.  
 
